Citation Nr: 1746922	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-31 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for traumatic head injury.

2.  Entitlement to service connection for scar on head and nose.

3.  Entitlement to service connection for vision problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to June 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Concerning the claims on appeal, the Board notes that in an April 2012 memorandum, the VA determined that the Veteran's service treatment records (STRs) were unavailable.  Subsequently, in a rating decision that same month, the Veteran's claims were denied without the Veteran ever having a VA examination.  However, in September 2013, the Veteran provided photocopies of his STRs.  These showed that during active service, the Veteran complained of headaches and vision problems.  Additionally, on his May 1977 Report of Medical History, upon separation from active service, the Veteran noted that he had frequent headaches and vision problems.  As a result, a VA examination is necessary to determine the etiology of the Veteran's traumatic head injury, scar on his head and nose, and vision problems.

Accordingly, the case is REMANDED for the following actions:

1. After furnishing the Veteran with a 38 C.F.R. 
§ 3.159(b) notice letter addressing the claims for traumatic head injury, scar on head and nose, and vision problems, obtain any outstanding VA treatment records and request treatment records from any private providers the Veteran identifies, pursuant to the procedural requirements of 38 C.F.R. § 3.159(c)(1) (2016).

2. After the above development is completed, schedule the Veteran for appropriate VA examinations to determine the identity and etiology of any traumatic head injuries, scars on the head and nose, and vision problems.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  

After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, to include his STRs, the examiner is requested to opine as to:

a. Whether it is at least as likely as not (a 50 percent probability or greater) that any traumatic head injury diagnosed is directly related to active military service.

b. Whether it is at least as likely as not that any scars on the head and nose found are directly related to active military service.

c. Whether it is at least as likely as not that any vision problems diagnosed are directly related to active military service.

3. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




